Citation Nr: 0329813	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for dysthymia.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for status post intraocular lens implant with a 
history of uveitis and glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from January 1984 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for dysthymia, and assigned a 
noncompensable disability rating and which granted the 
veteran's claim for service connection for a right eye 
disorder, and assigned a 10 percent disability rating.  

The Board notes that in June 2000, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service connected 
right eye disorder form 10 percent to 30 percent disabling, 
effective April 8, 1998, the date of service connection for 
this disorder.


FINDINGS OF FACT

1.  The veteran's dysthymia is manifested by no more than 
occupational and social impairment due to mild or transient 
symptoms.

2.  The veteran's status post intraocular lens implant with a 
history of uveitis and glaucoma is manifested by uveitus and 
glaucoma in the service connected right eye, and status post 
intraocular lens implant, but there is no evidence of 
enucleation or serious cosmetic defect in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
dysthymic disorder, but no higher, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9433 (2003).

2.  The criteria for an increased initial evaluation in 
excess of 30 percent for service-connected status post 
intraocular lens implant with history of uveitus and glaucoma 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.84a, Diagnostic Code 6013, 6029 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim.  In particular, 
the rating decisions of January 1999 and June 2000; the 
Statement of the Case issued in May 1999; and subsequent 
Supplemental Statements of the Case issued in August 2002 and 
June 2003, notified the veteran of the evidence considered, 
the pertinent laws and regulations.  The RO also informed the 
veteran of the efforts previously and currently undertaken to 
obtain evidence.  In addition, a February 2002 letter to the 
veteran specifically informed him of the provisions of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1), 
which provides a claimant one year to submit evidence.  
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response. 

In this case, the RO's letter of February 2002 notified the 
veteran that he had 60 days to submit additional evidence in 
support of his claim.  However, additional evidence was 
gathered after the February 2002 letter.  This case was 
remanded in December 2000 in order to obtain from the veteran 
the names of any other medical providers who may have treated 
the veteran for his disabilities and to obtain outstanding VA 
medical records.  The RO was also requested to complete any 
additional actions deemed necessary, to include actions to 
comply with the provisions of the VCAA.  In September 2001, 
the case was remanded to obtain private treatment records.  
In addition, due to a development letter dated January 2003 
from the Board, the veteran was scheduled for VA examinations 
to determine the severity of his service-connected 
disabilities.  The veteran was scheduled for VA examinations 
in April 2003, but he failed to report.  There is no evidence 
that the veteran attempted to reschedule his examinations or 
that the veteran's address had changed.  In June 2003, the 
case was again remanded to ensure that all notification and 
development action required by the VCAA was fully complied 
with and satisfied.

The Board points out that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply). Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  
Therefore, the Board finds that the February 2002 letter was 
not misleading or detrimental to the veteran's claim because 
it was not prematurely decided short of the one-year period 
provided for in 38 U.S.C.A. § 5103(b)(1).  

II.  Increased ratings

The service connected dysthymia and status post intraocular 
lens implant with a history of uveitis and glaucoma are 
original claims placed in appellate status by a notice of 
disagreement taking exception with the initial ratings 
assigned by the RO after grants of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.



A.  Dysthymia

Background

Service medical records show findings of depression toward 
the end of the veteran's military service.  The records noted 
job stresses, pending divorce, pending discharge from service 
were contributing factors.  The Axis I diagnosis included 
major depressive disorder, single episode, moderate; onset of 
the disorder appeared to have been sometime in 1996; the 
condition did not appear to have existed prior to service; 
the condition was manifested by predominantly depressed mood, 
insomnia, anhedonia, increased feelings of guilt, increased 
fatigue, diminished concentration, appetite disturbance, and 
thoughts about suicide.  Predisposition was noted as moderate 
and military impairment was moderate.  It was noted that the 
veteran was continued on Prozac.  

At his July 1998 VA examination, the veteran reported that he 
was medically discharged from the service and indicated that 
he had a good deal of gradual conditions over the years and 
that he had been having feelings of unhappiness over the 
years.  He reported that the unhappiness surfaced into 
medical significance in December 1997 or January of 1998 when 
he began seeing a therapist or psychiatrist on a weekly basis 
at Keesler Air Force Base.  He indicated he was prescribed 
Prozac, and was placed on a temporary duty retirement list in 
April.  The veteran indicated that he had never been mentally 
hospitalized.  He stated that he had not seen any physicians 
since leaving the service, indicating that he could not 
afford it.  The veteran described being "kind of sad" with 
intermittent frequency.  The examiner noted that the veteran 
had not sought employment since leaving the service in April.  
The veteran denied hallucinations or delusions.  He also did 
not believe he was inappropriate in his conduct or behavior.  
It was noted that the veteran was able to maintain personal 
hygiene and exhibited excellent grooming.  He was oriented to 
person, place, and time.  Superficial review of the memory 
indicated excellent and rapid recall for short-term and long-
term events.  There was no obsessive or ritualistic behavior.  
His rate and flow of speech seemed normal and relevant.  The 
veteran indicated that he did not think he had panic attacks.  
The veteran indicated that he had a depressed mood now and 
then.  He indicated that for a year or so he has had some 
sleeping problems, mainly interfering with alertness and 
energy the next day.  In other aspects of the sensorium 
review, the veteran could multiply six times seven.  The Axis 
I diagnosis was dysthymia, mild to moderate with 
somatization.  He was assessed a Global Assessment of 
Functioning (GAF) score of 70.

Criteria

The RO has assigned a noncompensable evaluation for the 
veteran's dysthymic disorder under Diagnostic Code 9433, 
which is governed by the general rating formula for mental 
disorders set forth in 38 C.F.R. § 4.130.  Under 38 C.F.R. § 
4.130, Diagnostic Code 9433 (Dysthymic Disorder), a 
noncompensable evaluation requires a mental condition that 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

Analysis

The Board notes that the veteran failed to report for his 
most recent VA examination in April 2003.  Evidence from this 
examination, which might have been material to the outcome of 
this claim, could not be considered.

The Board finds that the psychiatric disability picture 
presented by the evidence warrants the assignment of a 10 
percent, but no higher, rating.  Service medical records show 
that the veteran's dysthymia was moderate and the veteran was 
taking Prozac.  At his July 1998 VA examination the veteran 
noted that his supply of Prozac ran out three weeks before.  
He was diagnosed with dysthymia, mild to moderate, with 
somatization.  The veteran was assessed a GAF score of 70.

A GAF score of 61-70 is defined as "mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." American Psychiatric Association: Diagnostic 
and Statistical Manual for Mental Disorders, 31 (4th ed., 
1994).  Finally, the latest examination does not state that 
the veteran is unemployable as a result of his depression.  
In comparing the veteran's present symptoms with those listed 
under Diagnostic Code 9433, it is clear that a disability 
evaluation no higher than 10 percent is warranted.  

B.  Status post intraocular lens implant with history of 
uveitus and glaucoma

Background

Service medical records show that the veteran was seen and 
treated for a right cataract; uveitis.  The residual 
corrected vision was 20/30.  The average field of vision 
contracture of the right eye was 40 degrees.  The examiner 
found current evidence of a Bjerrum's scotoma.  An addendum 
to the Military Medical Board dated October 1997 showed the 
veteran with a history of chronic iridocyclitis in the right 
eye dating back to 1988 or 1989.  He had been treated 
intermittently with topical steroid drops in the eye and in 
the early 1990s underwent cataract surgery with intraocular 
lens implant in the right eye.  The examination showed 
uncorrected vision in the right eye was 20/60, left eye was 
20/25.  Intraocular pressure measured 34 in the right eye and 
24 in the left eye.  Slit lamp examination revealed a quiet 
conjunctiva in both eyes.  The examination of the left eye 
was completely normal.  In the right eye there were multiple 
keratic precipitates, 2+ cell and flare in the anterior 
chamber.  There was a well-centered posterior chamber 
intraocular lens and the veteran had a pre-existing posterior 
capsulotomy.  Examination of the fundus revealed a cup to 
disc ratio of approximately 0.45 with a pink optic nerve.  
There was mild vitreous debris, however no active posterior 
segment inflammation.  The final diagnosis was chronic 
recurrent iridocyclitis in the right eye.  It was noted that 
the veteran was started on Pred-Forte four times a day and 
Timoptic twice per day in the right eye.  He was re-evaluated 
and at this time the intraocular pressure had come down.  
However, the anterior segment inflammation looked unchanged.  
The examiner indicated that the veteran was likely to 
experience recurrent bouts of uveitis and would require ready 
access to ophthalmologic care in the future.  The veteran was 
to be re-evaluated.

At his July 1998 VA examination, the veteran complained of 
chronic uveitis in the right eye.  Right eye uncorrected 
visual acuity was 20/60 at distance and 20/80 at near.  Best-
corrected visual acuity was 20/30 at distance and 20/20 at 
near.  Left eye uncorrected visual acuity was 20/25 at 
distance and 20/20 at near.  Best-corrected visual acuity was 
20/20 at distance and 20/20 at near.  There was no diplopia 
and muscle function was smooth, accurate, full and extensive.  
On Goldman visual field test object, III/4e, the right eye 
had a Bjerrum's scotoma, left eye had no field loss.

The examination showed slit lamp with 2+ cells and KP on the 
right eye.  Left eye was within normal limits.  There was 
intraocular lens implant that was centered in place in the 
right eye.  Upon dilated examination, cup-to-disc ratio was 
.5 in both eyes.  Macula and background was clear in both 
eyes.  Also noted were pressures of 36 in the right eye and 
17 in the left eye.  The diagnosis was uveitic glaucoma, 
right eye.  It was noted that the veteran had a decrease in 
vision from that and he also had pseudophakia in the right 
eye with good results.

Criteria

The veteran is currently in receipt of a 30 percent 
evaluation for service-connected status post intraocular lens 
implant with history of uveitus and glaucoma under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6013-6029 (2003).

Unilateral or bilateral aphakia warrants a 30 percent rating.  
The 30 percent rating is both a minimum and maximum 
evaluation, which is not to be combined with any other rating 
for impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction. When both eyes are 
aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, but not better 
than 20/70.  The combined rating for the same eye should not 
exceed the evaluation for the total loss of vision of that 
eye, unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. Part 4, 
Diagnostic Code 6029 (2003).

Analysis

The Board notes that the veteran failed to report for his 
most recent VA examination in April 2003.  Evidence from this 
examination, which might have been material to the outcome of 
this claim, could not be considered.

The Board notes, however, that service connection is not in 
effect for the veteran's left eye.  As stated, VA regulations 
provide that when only one eye's disability is service-
connected, the maximum evaluation for total loss of vision 
for that eye is 30 percent, unless there is enucleation (per 
Diagnostic Code 6066, 40 percent available), serious cosmetic 
defect (a separately ratable condition under VA regulations) 
or confirmed blindness in both the service-connected and 
nonservice-connected eyes (per 38 C.F.R. § 3.383(a)(1).  See 
38 C.F.R. § 4.80.  Having examined all of the medical 
evidence of record, the Board finds no right eye enucleation 
or serious cosmetic defect in that eye, or documentation of 
blindness in both eyes.  (Indeed, left eye corrected vision 
is 20/20.)  Accordingly, the veteran is already in receipt of 
the maximum possible evaluation currently available to him 
for service-connected right eye disabilities.  See 38 C.F.R. 
§ 4.84a.

The veteran does have aphakia and glaucoma, among other right 
eye disabilities. However, combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye.  Again, the maximum amount for total 
loss of vision of the veteran's right eye is 30 percent, See 
Table V, 38 C.F.R. § 4.84a (2003).  Therefore, he cannot be 
assigned separate ratings for these other eye disabilities.  
The degree of compensation for these disabilities cannot 
exceed 30 percent since there is no evidence of enucleation 
or a serious cosmetic defect.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

A 10 percent evaluation for dysthymic disorder is granted, 
subject to the regulations governing payment of monetary 
awards.

Entitlement to an evaluation in excess of 30 percent for 
status post intraocular lens implant with history of uveitus 
and glaucoma is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



